DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Reference numeral (28) as described in the specification is not present in any of the drawings
In Fig. 4, reference numeral “50” should be changed to -- 52 --
In Fig. 2, “30, 50” should be changed to -- 30 --
In Fig. 2, “32, 54” should be changed to -- 54 --
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The claims listed below are objected to because of the following informalities:  
In Claim 1, lines 2-3, change “an inner plate 28,” to -- an inner plate, -- 
In Claim 1, line 15, change “and second middle plate” to -- and a second middle plate --
In Claim 1, line 24, change “a first or inner insulated pane of glass size dimension” to -- a first, inner insulated pane of glass size dimension --
In Claim 1, line 46, change “said second pane of glass 44” to -- said second pane of glass --
In Claim 14, line 1, change “pane of glass 36” to -- pane of glass --
In Claim 14, line 2, change “said first or inner insulated pane of glass” to -- said first insulated pane of glass --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 recites the limitation “wherein first fasteners extend outwardly from said interior of said wall” in lines 39-40 which is considered indefinite. No interior of said wall (i.e. the “wall of said combustion zone”) has been established within the claim - thus there is insufficient antecedent basis for this limitation in the claim. Furthermore, the specification and the figures make it clear that the first fasteners do not penetrate the wall of said combustion zone and are arranged proximate to an exterior of said wall (as is shown in Fig. 2 of the instant application). Thus, the specification contradicts this limitation since the specification discloses that the first fasteners do not extend outwardly from an interior of said wall of the combustion zone. It is consequently unclear if the limitation of “said interior of said wall” is referring to an interior of the established combustion zone “wall” or if it is referring to an interior of a different wall or surface. The metes and bounds of Claim 1 are consequently unclear. 
	Claims 2-24 are rejected due to their dependency on Claim 1.
	Claim 22 recites the limitation “The viewport according to claim, ” - it is unclear what claim that Claim 22 depends on or is supposed to depend on. It is consequently unclear what structure (or combination of structures) is included in the scope of Claim 22. The metes and bounds of the claim are consequently unclear. For the purpose of expediting prosecution, Claim 22 will be interpreted as depending upon Claim 21. 

Allowable Subject Matter
Independent Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Dependent Claims 2-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Regarding independent Claim 1: The combination of limitations claimed in Claim 1 is neither anticipated nor rendered obvious by any known prior art. While prior art is known that comprises some elements of Claim 1, no prior art is known that comprises the combination of elements claimed in the arrangement claimed. 
	Proventecs (DE 202005016163 U1) (see attached original document and translation for reference) is considered to be one of the closest known prior art reference to the claimed invention. 
	Proventecs teaches of view port (Fig. 1) for a combustion zone (1) that comprises an inner casing assembly (5), a first layer of insulation (12), a middle casing assembly (casing holding glass pane (4) as is shown in Fig. 1), a first insulated pane of glass (3) that may be “quartz”, a second layer of insulation (9), a second insulated pane of glass (4) that may be “quartz”, a third insulated pane of glass (6) that may be “quartz”, an outer casing assembly (7) and second fasteners (8) that extend inwardly from said outer casing assembly (see at least pg. 3 of the translation and Fig. 1).  
	Proventecs fails to teach of, at least, the middle casing assembly comprising “a first middle plate having a first middle casing window opening, a plurality of traverse plates integral to and extending normally from said first middle plate proximate to said first middle casing window opening, and second middle plate having a second middle window opening, said second middle plate being integral with said plurality of traverse plates proximate to said first middle casing window opening, said second middle plate having an exterior second middle plate surface, said first middle casing window opening having a first middle casing window opening size dimension, said second middle window opening having a second middle window opening size dimension” - as can be observed in Fig. 1, the middle casing taught by Proventecs is of a completely different, more simple design that does not comprise traverse plates. 	Proventecs also fails to teach of “said second insulated pane of glass having a second insulated pane of glass size dimension which is larger than said second middle window opening size dimension and said second layer window opening size dimension” - as can be observed in Fig. 1, the size dimension of the second insulated pane of glass is smaller than a second middle window opening size dimension and a second layer (of insulation (13)) window opening size dimension such that air (18) can pass through the gap at the top of second insulated pane of glass (4).
	Proventecs also fails to teach of “first fasteners” in addition to “second fasteners” wherein the first fasteners “extend outwardly from said interior of said wall, said first fasteners engaging said inner plate, said first layer of insulation and said first middle plate, wherein tightening said first fasteners squeezes said first insulated pane of glass between said middle casing assembly and said inner plate” - as can be observed in Fig. 1, only one set of fasteners exist that extend inwardly from the exterior to facilitate tightening of all the frames relative to one another. This constitutes a completely different configuration from the configuration claimed wherein two independent sets of fasteners are used to facilitate removal of (at least) the outer casing assembly without the need to also remove the inner casing assembly. Thus, Claim 1 is not anticipated by the Proventecs reference or by any other known prior art. 
	While other prior art references teach of some of the other components of Claim 1 (see the list of references in the “Conclusion” section of this Office Action), these references fail to teach of (or provide motivation for) the particular arrangement of each element claimed which facilitates, at least, the ability for the claimed viewport to be modular such that different portions of the viewport can be removed separately from one another for maintenance or repair without having to disassemble the entire viewport. Thus, Claim 1 is also not rendered obvious by any known prior art. Therefore, the subject matter of Claim 1 is considered to be allowable over all known prior art. 
	However, the exact scope of Claim 1 is unclear and Claim 1 is consequently rejected under 35 U.S.C. 112(b) (as is presented above in this Office Action). Therefore, Claim 1 and dependent Claims 2-24 are not in condition for allowance at this time. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art is considered relevant to this application in terms of structure and use:
Kim (KR 20050019281 A) (see attached original document and translation for reference)
Vastine (US 1,717,637)
Curry et al. (US 1,604,811)
Vastine (US 1,717,636)
McCall (US 6,439,171 B1)
Schoessow (US 2,704,999)

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        9/22/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762